                                           Case 3:18-cv-01382-JD Document 44 Filed 04/16/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TIMOTHY G FAASSE, et al.,
                                   7                                                       Case No. 18-cv-01382-JD
                                                        Plaintiffs,
                                   8
                                                 v.                                        SCHEDULING ORDER
                                   9
                                         COINBASE, INC.,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court sets the following case management deadlines pursuant to Federal Rule of Civil

                                  14   Procedure 16 and Civil Local Rule 16-10. The parties are advised to review and comply with the

                                  15   Court’s Standing Order for Civil Cases, Standing Order for Discovery in Civil Cases, and

                                  16   Standing Order for Civil Jury Trials.

                                  17

                                  18                                     Event                                        Deadline
                                  19     Add parties or amend pleadings                                   4/22/2019

                                  20     Fact discovery cut-off                                           8/12/2019
                                  21     Expert disclosures                                               8/19/2019
                                  22     Rebuttal expert disclosures                                      9/16/2019
                                  23
                                         Expert discovery cut-off                                         11/22/2019
                                  24
                                         Last day to file class certification and Daubert motions         12/12/2019
                                  25
                                         Last day to file dispositive motions                             3/26/2020
                                  26
                                         Pretrial conference                                              8/6/2020 @1:30 p.m.
                                  27
                                         Jury Trial (on claims other than UCL claims)                     8/24/2020 @9 a.m.
                                  28
                                           Case 3:18-cv-01382-JD Document 44 Filed 04/16/19 Page 2 of 2




                                   1          All dates set by the Court should be regarded as firm. Counsel may not modify these dates

                                   2   by stipulation without leave of court. Requests for continuances are disfavored, and scheduling

                                   3   conflicts that are created subsequent to the date of this order by any party, counsel or party-

                                   4   controlled expert or witness will not be considered good cause for a continuance. Sanctions may

                                   5   issue for a failure to follow a scheduling or other pretrial order. See Fed. R. Civ. P. 16(f)(1)(C).

                                   6          IT IS SO ORDERED.

                                   7   Dated: April 16, 2019

                                   8                                                    ______________________________________
                                                                                        JAMES DONATO
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
